FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ANDY BERNARD TAYLOR,                      No. 04-17517
             Petitioner-Appellant,
               v.                           D.C. No.
                                         CV-02-05655-REC
GAIL LEWIS, Warden,
                                            OPINION
             Respondent-Appellee.
                                     
       Appeal from the United States District Court
          for the Eastern District of California
        Robert E. Coyle, Senior Judge, Presiding

                  Argued and Submitted
         June 13, 2006—San Francisco, California

                  Filed August 15, 2006

 Before: Alfred T. Goodwin, Diarmuid F. O’Scannlain, and
             Sidney R. Thomas, Circuit Judges.

              Opinion by Judge O’Scannlain;
              Concurrence by Judge Thomas




                           9665
9668                    TAYLOR v. LEWIS


                          COUNSEL

Kevin G. Little, Fresno, California, argued the cause for the
petitioner-appellant. Samya Burney, Fresno, California, was
on the brief.

Justain P. Riley, Deputy Attorney General, Sacramento, Cali-
fornia, argued the cause for the respondent-appellee, which
filed no brief. Respondent-appellee provided the notification
required by Circuit Rule 31-2.3. The court granted permission
to argue pursuant to Fed. R. App. P. 31(c).


                          OPINION

O’SCANNLAIN, Circuit Judge:

   In this habeas case we review whether it was an unreason-
able application of federal constitutional law for a California
state court to decide that a “three strikes” sentence of 25 years
to life for possessing 0.036 grams of cocaine did not violate
the Eighth Amendment.

                                I

                               A

  On the afternoon of August 30, 1998, police officers in
Bakersfield, California, observed Andy Bernard Taylor fail to
                            TAYLOR v. LEWIS                          9669
obey a stop sign while riding his bicycle. One of the officers
recognized Taylor. The police stopped him and, with Taylor’s
consent, performed a search of his person. They found a glass
pipe used for smoking cocaine base and other paraphernalia.
Underneath the sweatband of Taylor’s baseball cap, the offi-
cers also found small amounts of a substance they suspected
to be rock cocaine. Subsequent testing confirmed that the sub-
stance contained 36 milligrams (0.036 grams) of cocaine base.

                                    B

   The State of California charged Taylor with felony posses-
sion of cocaine, in violation of California Health & Safety
Code § 11350(a), and misdemeanor possession of narcotics
paraphernalia, in violation of Health & Safety Code § 11364.

   The State also alleged that Taylor had been convicted of
two prior felonies. The first was a May 23, 1980, conviction
for voluntary manslaughter, in violation of California Penal
Code § 192.1; the second was a September 24, 1986, convic-
tion for robbery with a firearm enhancement, in violation of
Penal Code §§ 211 and 12022.5.

   Taylor plead not guilty to the charges and denied all allega-
tions. He filed a motion to suppress the evidence obtained
from the search of his person, which the district court denied.

   Taylor’s jury trial on the cocaine and paraphernalia posses-
sion charges commenced on January 4, 1999.1 Taylor claimed
that he made a full stop at the stop sign. He further claimed
that the baseball cap in which the rock cocaine was found
belonged to his girlfriend, and he denied knowledge that the
rock cocaine was there. He admitted ownership of the drug
paraphernalia.
  1
    Taylor waived his right to a jury trial on the prior-conviction allega-
tions. He then admitted prior convictions for voluntary manslaughter, fel-
ony automobile theft, armed robbery, and felony burglary. The trial court
found the prior-conviction allegations to be true.
9670                    TAYLOR v. LEWIS
   Taylor also admitted to having used crack cocaine habitu-
ally since 1986. He testified that he would buy cocaine daily
in small quantities and would smoke it shortly thereafter. One
of the officers who arrested Taylor provided rebuttal testi-
mony that it would have been uncharacteristic for a crack user
(i.e., Taylor’s girlfriend) to leave her drugs in the custody of
another person.

   The jury found Taylor guilty on both counts. At the subse-
quent sentencing hearing, the court declined to dismiss any of
the prior-conviction allegations. On the felony possession
count, the court sentenced Taylor to a term of imprisonment
of 25 years to life under California’s three strikes law. It also
sentenced Taylor to a concurrent six-month term for the mis-
demeanor count of possessing drug paraphernalia.

                               C

   Taylor directly appealed the convictions. On August 29,
2000, the California Court of Appeal, Fifth Appellate District,
considered Taylor’s cruel-and-unusual-punishment argument.
The court stated that Taylor’s recidivism, not just his current
offense, inspired the length of his prison term. It further
remarked that Taylor’s “offense and criminal history are, in
combination, as aggravated as many third strike offenders
coming before this court.” The court therefore affirmed the
trial court’s judgment. The California Supreme Court denied
review on November 1, 2000.

   On January 19, 2001, Taylor filed a pro se petition for writ
of habeas corpus in the Kern County Superior Court. The
court denied the petition and subsequently denied reconsider-
ation.

  Taylor filed the same pro se petition for writ of habeas cor-
pus in the California Court of Appeal on May 18, 2001. The
court denied the petition without opinion. Taylor then filed
                            TAYLOR v. LEWIS                            9671
the petition in the California Supreme Court, which denied
relief without opinion on April 27, 2002.

                                     D

  On June 3, 2002, Taylor filed this petition for writ of
habeas corpus in the United States District Court for the East-
ern District of California. A magistrate judge subsequently
denied Taylor’s motion for appointment of counsel for pur-
poses of the federal habeas proceedings.

   On August 27, 2004, Magistrate Judge Lawrence J. O’Neill
issued his Findings and Recommendation Regarding Petition
for Writ of Habeas Corpus and recommended the denial of all
claims. District Judge Robert E. Coyle adopted the magistrate
judge’s recommendation and denied the habeas petition.

  Still acting pro se, Taylor timely mailed his notice of
appeal. Judge Coyle denied issuance of a certificate of
appealability (“COA”).

  On December 10, 2004, Taylor filed a request for COA
with this court. We granted the COA with respect to two issues.2
We also ordered appointment of counsel on appeal.

                                     II

                                     A

  Taylor argues that the state court contradicted and unrea-
sonably applied federal law when it held that his three strikes
sentence of 25 years to life in prison did not violate the U.S.
  2
   Taylor’s first contention is that the state court’s decision to affirm his
conviction was an objectively unreasonable application of federal law
because the use of CALJIC 2.21.2 violated his due process rights. In a
concurrently filed memorandum disposition, we affirm the district court’s
denial of Taylor’s petition as to this issue.
9672                        TAYLOR v. LEWIS
Constitution’s prohibition of cruel and unusual punishment.3
Specifically, he contends that the “harsh penalty” he received
for a “minor offense” indicates gross disproportionality in
violation of the Eighth Amendment. Taylor considers his third
felony to have been a nonviolent, passive, and victimless
crime. In addition, Taylor contends that the sentence imposed
is not justified by his prior offenses because our focus must
be on the offense that triggered the harsh sentence.4
  3
     See Rios v. Garcia, 390 F.3d 1082, 1084-85 (9th Cir. 2004) (describing
the operation of California’s three strikes law).
   4
     We review de novo the district court’s denial of Taylor’s petition for
writ of habeas corpus. Leavitt v. Arave, 371 F.3d 663, 668 (9th Cir. 2004).
We apply the standards of the Antiterrorism and Effective Death Penalty
Act (“AEDPA”) to the California Court of Appeal’s reasoned decision on
direct appeal. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).
   Under AEDPA, we will grant habeas relief if the state court decision
was “contrary to, or involved an unreasonable application of, clearly
established Federal law as determined by the Supreme Court.” 28 U.S.C.
§ 2254(d)(1); see Williams v. Taylor, 529 U.S. 362, 405-09 (2000).
   Under the “contrary to” clause, this court may grant habeas relief if the
state court arrived at a conclusion opposite to that reached by the Supreme
Court on a question of law. Williams, 529 U.S. at 405-06. A state court
also violates clearly established federal law if it “confronts a set of facts
that are materially indistinguishable from a decision of [the Supreme]
Court and nevertheless arrives at a result different from [its] precedent.”
Id. at 406.
   A state court’s decision involves an “unreasonable application” of fed-
eral law if it (1) “correctly identifies the governing rule but then applies
it to a new set of facts in a way that is objectively unreasonable,” or (2)
“extends or fails to extend a clearly established legal principle to a new
context in a way that is objectively unreasonable.” Hernandez v. Small,
282 F.3d 1132, 1142 (9th Cir. 2002) (citation omitted). “[T]he most
important point is that an unreasonable application of federal law is differ-
ent from an incorrect application of federal law.” Williams, 529 U.S. at
410.
   The phrase “clearly established Federal law, as determined by the
Supreme Court of the United States” “refers to the holdings . . . of [the
Supreme] Court’s decisions as of the time of the relevant state-court deci-
sion.” Id. at 412.
                             TAYLOR v. LEWIS                            9673
                                     B

   [1] The Supreme Court has held that the Eighth Amend-
ment includes a “narrow proportionality principle” that
applies to terms of imprisonment. See Harmelin v. Michigan,
501 U.S. 957, 996 (1991) (Kennedy, J., concurring).5 The
principle “does not require strict proportionality between
crime and sentence,” but rather “it forbids only extreme sen-
tences that are ‘grossly disproportionate’ to the crime.” Id. at
1001 (quoting Solem v. Helm, 463 U.S. 277, 288 (1983)).
Accordingly, successful challenges based on proportionality
are “exceedingly rare,” and deference is due legislative judg-
ments on such matters. Solem, 463 U.S. at 289-90.

   [2] In assessing the compliance of a non-capital sentence
with the proportionality principle, we consider “objective fac-
tors” to the extent possible. Id. at 290. Foremost among such
factors are the severity of the penalty imposed and the gravity
of the offense.6 Comparisons among offenses can be made in
light of, among other things, the harm caused or threatened to
the victim or society, the culpability of the offender, and the
absolute magnitude of the crime. Id. at 292-93.7
   5
     Justice Kennedy’s concurring opinion, joined by Justices O’Connor
and Souter, is considered controlling. See United States v. Bland, 961 F.2d
123, 128-29 (9th Cir. 1992).
   6
     The Supreme Court has assured us that “courts are competent to judge
the gravity of an offense, at least on a relative scale,” because “courts tra-
ditionally have made these judgments—just as legislatures must make
them in the first instance.” Solem, 463 U.S. at 292. On the other hand, the
Court has “recognize[d] that we lack clear objective standards to distin-
guish between sentences for different terms of years.” Harmelin, 501 U.S.
at 1001.
   7
     The Supreme Court has also suggested that we compare the sentences
imposed on other criminals in the same jurisdiction, and that we compare
the sentences imposed for commission of the same crime in other jurisdic-
tions. Solem, 463 U.S. at 298-300. However, our consideration of compar-
ative factors may be unnecessary; the Solem Court “did not announce a
rigid three-part test.” See Harmelin, 501 U.S. at 1004 (Kennedy, J., con-
9674                        TAYLOR v. LEWIS
                                    1

  [3] We first examine the severity of the penalty imposed on
Taylor. A term of imprisonment of 25 years to life is surely
a harsh penalty. Of course, Taylor is eligible for parole after
25 years. Parole is “ ‘an established variation on imprison-
ment of convicted criminals’ . . . [and thus] a proper assess-
ment of [a state’s] treatment of [a habeas petitioner] could
hardly ignore the possibility that he will not actually be
imprisoned for the rest of his life.” Rummel, 445 U.S. at 280-
81 (citation omitted).

   [4] Accordingly, Taylor’s sentence is considerably less
severe than the one invalidated in Solem, in which the peti-
tioner had been sentenced to life imprisonment without the
possibility of parole. See 463 U.S. at 297. True, it is more
severe than the sentence of 12 years to life upheld in Rummel.
445 U.S. at 267. But the Supreme Court has more recently
denied habeas relief in cases involving three strikes sentences
identical to Taylor’s. See Lockyer v. Andrade, 538 U.S. 63, 68
(2003); Ewing v. California, 538 U.S. 11, 19-20 (2003). We
have done likewise. See Rios, 390 F.3d at 1083, 1084-86.

                                    2

   Next we consider the gravity of the offense Taylor commit-
ted: the possession of cocaine after having committed at least
two prior serious or violent felonies.

curring). Rather, “intrajurisdictional and interjurisdictional analyses are
appropriate only in the rare case in which a threshold comparison of the
crime committed and the sentence imposed leads to an inference of gross
disproportionality.” Id. at 1004-05; see also Rummel v. Estelle, 445 U.S.
263, 282 (1980) (“Absent a constitutionally imposed uniformity inimical
to traditional notions of federalism, some State will always bear the dis-
tinction of treating particular offenders more severely than any other
State.”).
                       TAYLOR v. LEWIS                     9675
                              a

   [5] With respect to the present “triggering” offense, the
available Supreme Court cases involved property offenses. In
Rummel, the petitioner obtained $120.75 by false pretenses.
445 U.S. at 266. In Ewing, the petitioner committed grand
theft by shoplifting three golf clubs worth $399 each. 538
U.S. at 17-18. And in Andrade, the petitioner committed a
petty theft of $153.54 worth of videotapes from a retail store.
538 U.S. at 66. As noted, the Court upheld the sentence in
each of these cases.

   Taylor thinks any offense having an immediate victim is
more serious than a drug-possession offense. Taylor’s brief is
saturated with words like “minor” and “petty,” and he empha-
sizes the purportedly “victimless” nature of his present crime.
But it is not obvious to us that Andrade’s depriving a K-Mart
of $153.54 worth of videotapes is graver than Taylor’s pos-
session of 36 milligrams of cocaine. Neither was it obvious to
the State of California, which treats possession of cocaine
base as a felony, see CAL. HEALTH & SAFETY CODE §§ 11350
and 11356, while petty theft offenses like those considered in
Andrade can be felonies only when the culprit has a prior
offense, see CAL. PENAL CODE § 666.

   [6] More fundamentally, we think that the State was enti-
tled to the view that “[p]ossession, use, and distribution of
illegal drugs represent ‘one of the greatest problems affecting
the health and welfare of our population.’ ” Harmelin, 501
U.S. at 1002 (Kennedy, J., concurring) (quoting Treasury
Employees v. Von Raab, 489 U.S. 656, 668 (1989) (emphasis
added)). It could, consistent with the Eighth Amendment,
agree with Justice Kennedy’s view:

    Quite apart from the pernicious effects on the indi-
    vidual who consumes illegal drugs, such drugs relate
    to crime in at least three ways: (1) A drug user may
    commit crime because of drug-induced changes in
9676                   TAYLOR v. LEWIS
    physiological functions, cognitive ability, and mood;
    (2) A drug user may commit crime in order to obtain
    money to buy drugs; and (3) A violent crime may
    occur as part of the drug business or culture. . . .
    Studies bear out these possibilities and demonstrate
    a direct nexus between illegal drugs and crimes of
    violence.

Id. at 1002-03; see also Andrade, 538 U.S. at 67 (“ ‘The
defendant further stated he went into the K-Mart Store to steal
videos. He took four of them to sell so he could buy heroin.’ ”
(quoting the presentence report)).

   [7] Accordingly, it was not unreasonable for the California
Court of Appeal to consider Taylor’s triggering offense at
least as serious as the property offenses involved in Rummel,
Ewing, and Andrade, where the Supreme Court upheld recidi-
vist sentences of 12 or 25 years to life.

                              b

  [8] Although the Supreme Court has said that we “must
focus on the principal felony—the felony that triggers the life
sentence,” Solem, 463 U.S. at 297 n.21, it has made clear that
we must also “place on the scales” a petitioner’s “long history
of felony recidivism,” Ewing, 538 U.S. at 29.

    Any other approach would fail to accord proper def-
    erence to the policy judgments that find expression
    in the legislature’s choice of sanctions. In imposing
    a three strikes sentence, the State’s interest is not
    merely punishing the offense of conviction, or the
    “triggering” offense: “[I]t is in addition the interest
    . . . in dealing in a harsher manner with those who
    by repeated criminal acts have shown that they are
    simply incapable of conforming to the norms of soci-
    ety as established by its criminal law.”
                            TAYLOR v. LEWIS                          9677
Id. (quoting Rummel, 445 U.S. at 276).8 Thus, Taylor “incor-
rectly frames the issue,” id.; the gravity of his offense was not
merely possessing one hit of crack cocaine. “Rather, [he] was
convicted of [felony possession of a controlled substance]
after previously having been convicted of at least two ‘vio-
lent’ or ‘serious’ felonies.” Id. The State of California legis-
lated against Taylor’s recidivism, not merely his narcotics
possession. See id. at 29 (concluding that the petitioner’s
“sentence [was] justified by the State’s public-safety interest
in incapacitating and deterring recidivist felons”).9

   Again, we compare the relevant Supreme Court cases. In
Rummel, the petitioner’s three felonies included the fraudulent
use of a credit card to obtain $80 worth of goods or services;
passing a forged check in the amount of $28.36; and obtaining
$120.75 by false pretenses. 445 U.S. at 265-66. In Ewing, the
petitioner’s prior offenses were numerous, including thefts,
burglary, and possession of drug paraphernalia. Most damn-
ing was a 1993 crime spree, during which Ewing committed
three residential burglaries and one first-degree robbery in
which he threatened the victim with a knife. See 538 U.S. at
18-19. And in Andrade, the petitioner’s prior offenses
included two counts of misdemeanor theft, three counts of
first-degree residential burglary, two counts of transportation
of marijuana, and escape from federal prison. 538 U.S. at 66-
67.

  [9] In addition, we note the Solem Court’s suggestion that
“nonviolent crimes are less serious than crimes marked by
   8
     We must also note that the triggering offense in Solem, where the sen-
tence was struck down, was strikingly similar to those in Rummel,
Andrade, and Ewing, where the sentences were upheld.
   9
     Ewing received 25 years to life for having committed an act that, out-
side of the three strikes context, would have garnered no more than one
year in prison. See CAL. PENAL CODE § 489. Thus, it avails Taylor nothing
that he was given 25 years to life for a crime ordinarily deserving no more
than three years. See People v. York, 60 Cal. App. 4th 1499, 1506 n.9, 71
Cal. Rptr. 2d 303, 308 n.9 (1998) (citing CAL. PENAL CODE § 18).
9678                        TAYLOR v. LEWIS
violence or the threat of violence.” 463 U.S. at 292-93.
Indeed, the presence of violence on a petitioner’s record
seems an extremely important focal point for proportionality
review. See Reyes v. Brown, 399 F.3d 964, 965-66 & n.7 (9th
Cir. 2005) (remanding because a prior robbery conviction
“may have been non-violent”); Rios, 390 F.3d at 1086
(emphasizing that the petitioner’s present offense and prior
offenses involved violence).

   [10] In light of the foregoing, we are persuaded that Tay-
lor’s prior criminal offenses entail considerably more gravity
than those the Supreme Court has previously considered. In
addition to Taylor’s present conviction for felony possession
of a controlled substance, his criminal record is lengthy and
includes the following felonies: second-degree burglary; rob-
bery with the use of a firearm; vehicle theft; and voluntary
manslaughter with a weapon-use enhancement.10 His record of
misdemeanor offenses includes possession of drug parapher-
nalia; possession of a dangerous weapon; four counts of driv-
ing under the influence of alcohol; battery; false identification
to a peace officer; theft; and carrying a concealed weapon.
Taylor has juvenile convictions for burglary, assault, and
petty theft.

   The record does not disclose the full details of Taylor’s
prior convictions. However, we are satisfied that it discloses
well enough, and thus a remand is unnecessary. Cf. Reyes,
399 F.3d at 969-70. Taylor’s 1980 felony conviction for vol-
untary manslaughter resulted from his stabbing and killing the
victim during a fight. His other “strike,” a 1986 felony con-
viction for robbery, arose when Taylor and accomplices
entered a business, threatened the clerk with a firearm,
  10
     Robbery is defined under California law as a “violent felony” and as
a “serious felony.” CAL. PENAL CODE §§ 667.5(c)(9) and 1192.7(c)(19).
Voluntary manslaughter is also defined as a “violent felony” and as a “se-
rious felony.” Id. §§ 667.5(c)(1) and 1192.7(c)(1). Such status indicates a
“strike” for purposes of the recidivism statute. Id. § 667(d).
                            TAYLOR v. LEWIS                           9679
relieved the business of some of its merchandise, and stole a
van.

   [11] Taylor’s history of recidivism, marked by violence and
the intentional taking of human life and spanning some 30
years, is a great deal more severe than the criminal records
considered in Rummel and Andrade, and probably even more
severe than in Ewing.11 Most critical, though, is that Taylor’s
record is undoubtedly graver than that considered in Solem,
where the Supreme Court invalidated a recidivist sentence.
The Solem petitioner had committed various property offenses
and three times had driven under the influence of alcohol. The
Court noted that the petitioner’s offenses “were all nonvio-
lent, none was a crime against a person, and alcohol was a
contributing factor in each case.” 463 U.S. at 280. Indeed, the
“record involve[d] no instance of violence of any kind.” Id. at
297 n.22; see also Ramirez v. Castro, 365 F.3d 755, 768-69
(9th Cir. 2004) (invalidating a three strikes sentence because,
among other things, the petitioner’s total criminal record
included no violence or use of weapons). The same cannot be
said of Taylor’s.

   In addition, the record indicates that Taylor has served
three prior prison terms; that he was on misdemeanor proba-
tion when he committed the present felony offense; and that
he previously violated a misdemeanor probation. See Ewing,
538 U.S. at 12 (noting that the petitioner “committed most of
his crimes while on probation or parole”). As such, “[o]ne in
[Taylor’s] position has been both graphically informed of the
consequences of lawlessness and given an opportunity to
reform, all to no avail.” Rummel, 445 U.S. at 278; see also
  11
     Taylor argues that the state court’s decision was unreasonable because
it relied on his criminal history without considering the remoteness or dis-
similarity of his prior offenses. But both Ewing and Andrade presented a
similarly diverse array of prior offenses over lengthy periods of time, and
in neither case did the Supreme Court mention—much less emphasize—
the importance of those factors.
9680                   TAYLOR v. LEWIS
Ramirez, 365 F.3d at 769 (noting that the petitioner’s prior
incarceration included only a single, one-year jail sentence).

   [12] In sum, Taylor’s criminal history weighs heavily in
favor of the reasonableness of the Court of Appeal’s applica-
tion of clearly established federal law.

                              C

   [13] In light of the foregoing discussion, we apply
AEDPA’s standards to the present case. Taylor’s only viable
argument is that the California Court of Appeal’s decision
was an unreasonable application of the Supreme Court’s pro-
portionality standard. See 28 U.S.C. § 2254(d)(1). But in light
of Rummel, Ewing, and Andrade, where the Supreme Court
upheld lengthy recidivist sentences, we are satisfied that the
state court was not required to find a violation of the Eighth
Amendment because: (1) Taylor will be eligible for parole
after 25 years; (2) his triggering offense was, at least, not
obviously less serious than a property offense such as felony
grand theft; and (3) his prior offenses involved violence and
crimes against a person, and he has served multiple prior
prison terms.

   Because Taylor raises no inference of gross disproportion-
ality, we need go no further. See Ewing, 538 U.S. at 30-31.

                              III

  The state court’s decision was not an objectively unreason-
able application of clearly established federal law as deter-
mined by the Supreme Court of the United States. The district
court’s judgment is therefore

  AFFIRMED.
                      TAYLOR v. LEWIS                  9681
THOMAS, Circuit Judge, concurring:

  Because I believe that the state court decision was not an
objectively unreasonable application of clearly established
federal law as determined by the Supreme Court of the United
States, I concur in the judgment.